Citation Nr: 0503064	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right 
superior oblique palsy with head tilt.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a statement dated in April 2003, the veteran withdrew his 
request for a personal hearing.  

In the statement of the case (SOC) dated in April 2003, and 
on VA Form 9, substantive appeal dated in April 2003, the 
issue of entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) was included.  In a 
statement dated in April 2004, the veteran withdrew that 
issue; thus, it is no longer before the Board.  

In the February 2003 rating decision, the RO reopened the 
veteran's service connection claim for right superior oblique 
palsy with head tilt and denied it on the merits.  Regardless 
of what the RO has done in cases such as this, the Board is 
required by statute to review whether new and material 
evidence has been received to reopen a claim which has been 
previously adjudicated before it has jurisdiction to consider 
that claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Accordingly, 
despite the RO's findings, the Board must initially determine 
if there is new and material evidence before proceeding to 
the merits of the claim.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for right superior oblique palsy with 
head tilt was denied in a rating decision dated in July 1989.  

3.  The veteran did not file an appeal to the July 1989 
rating decision; thus, that decision became final.  

4.  Evidence added to the record since the July 1989 
determination relates to an unestablished fact necessary to 
substantiate the veteran's claim; tends to show that the 
veteran's right superior oblique palsy with head tilt is 
related to service; and when considered by itself or together 
with previous evidence of record, raises a reasonable 
possibility of substantiating the claim.  

5.  Competent evidence indicates that the veteran's right 
superior oblique palsy with head tilt post-service may be 
associated with his period of active service.  


CONCLUSIONS OF LAW

1.  The July 1989 rating decision that denied service 
connection for right superior oblique palsy with head tilt is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received since the 
July 1989 rating decision to reopen the veteran's claim of 
service connection for right superior oblique palsy with head 
tilt.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  

3.  The veteran's right superior oblique palsy with head tilt 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to these issues is required at 
this time.

Analysis

Law and Regulations:  New and material evidence 

A final VA rating decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered. 38 U.S.C.A. § 7105(c) (West 2002).  Under 
38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  For applications 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In the July 1989 rating decision that denied the veteran's 
claim of service connection for right superior oblique palsy 
with head tilt, the RO considered the veteran's service 
medical records, which were silent for any mention, 
diagnosis, or evidence otherwise of any optic nerve problems 
or head tilt, or any nerve damage involving the right eye or 
right side of the face.  The RO considered the injuries that 
occurred to the veteran's left side of his face and left ear 
during an inservice incident in July 1978, but noted that no 
disability affecting the right side of the veteran's face was 
incurred.  The RO also considered private ophthalmology 
records dated from October 1987 to August 1988 that indicated 
the presence of right superior oblique palsy.  Further, the 
RO considered a VA hospital report dated in December 1987 
related to a surgical procedure for a tuck of the right 
superior oblique.  The veteran's medical history included 
notations regarding the 1978 assault in service and that the 
veteran had been involved in boxing in the past.  

Since the July 1989 rating decision, new and material 
evidence has been received into the record so as to warrant a 
reopening of the veteran's service connection claim.  
Specifically, since the 1989 rating decision, the following 
evidence has been received into the record:  private 
outpatient records dated in January and February 1990; 
private medical opinions dated in January 2003, February 
2004, and May 2004 specific to the veteran's claim on appeal; 
an article entitled "Benning Super Soldiers," from the 
publication "The Bayonet," dated in February 1977; and the 
veteran's personal statements.  

The evidence received since the last and final rating 
decision in July 1989 is new to the record and material to 
the issue at hand.  In particular, the article from "The 
Bayonet" was not of record at the time of the July 1989 
rating decision, and serves to support that the veteran was a 
boxer while in service.  This relates directly to the 
veteran's contentions that he incurred head trauma as a 
result of boxing in service, which he maintains ultimately 
lead to his current disability of right superior oblique 
palsy with head tilt.  Moreover, the private medical opinions 
received into the record since the last and final decision 
specifically address the etiology of the veteran's current 
disability, and as such, are material.  

Therefore, new and material evidence has been received since 
the July 1989 rating decision so as to warrant a reopening of 
the veteran's service connection claim.  The evidence 
received as noted above raises a reasonable possibility of 
substantiating the veteran's service connection claim, and 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

Service connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

There is no evidence in the veteran's service medical records 
of any injury that resulted in chronic disability of nerve 
damage to the right eye or right side of the veteran's face.  
The 1977 article, however, supports that he did, in fact, 
engage in boxing activities while in service.  The article 
clearly indicates that the veteran trained and competed in 
boxing competitions during his period of service.  

Moreover, the record includes private medical opinions that 
specifically address the etiology of the veteran's right 
superior oblique palsy with head tilt.  One in particular, 
dated in February 2004 provided by Adam D. Abroms, M.D., is 
most probative.  Dr. Abroms, a Board certified 
Ophthalmologist and fellowship-trained strabismus specialist, 
stated that the veteran's medical records had been reviewed 
and that he had been examined on several prior occasions.  A 
review of the veteran's medical history was given, that 
included his prior surgery in 1987 for a right superior 
oblique palsy.  Dr. Abroms noted that the veteran denied any 
history of strabismus or diplopia prior to his amateur boxing 
career in the military.  Dr. Abroms further stated that a 
right superior oblique (i.e., right 4th nerve) palsy is not 
an uncommon result of head trauma such as that occurring in 
boxing.  Further, Dr. Abroms stated that because the veteran 
had no prior history of this problem and showed no other 
evidence of a congenital eye muscle problem, it was highly 
likely that the veteran's strabismus problem developed due to 
his boxing activities in the military.  

Other private medical opinions of record also do not 
controvert the possibility that the veteran's disorder is the 
result of trauma that occurred during his boxing in the 
military.  In a January 2003 letter from Michael B. Limberg, 
M.D., the physician indicated that there was some question as 
to whether any optic nerve damage could have resulted from 
the veteran's boxing career in the Army.  In an opinion dated 
in May 2004 from John W. Hallisey, M.D., Dr. Hallisey 
referred to the veteran's right superior oblique palsy 
secondary to trauma while boxing in the military.  

There simply is no evidence rebutting the opinion that the 
veteran's disability was caused by his boxing in the 
military.  Although, there is evidence that the veteran 
started boxing prior to service, there simply is no medical 
opinion that the veteran's right superior oblique palsy with 
head tilt was caused by his boxing during that pre-service 
period.  In the absence of any contrary medical opinion, the 
preponderance of the evidence supports the veteran's claim, 
and service connection is granted.  


ORDER

As new and material evidence has been received, the claim of 
service connection is reopened and service connection for 
right superior oblique palsy with head tilt is granted.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


